Title: To John Adams from Benjamin Stoddert, 25 June 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department June 25. 1799

I have the honor to enclose Sixty blank Warrants for your Signature.—
The inferior Officers of the Delaware Pickering Scammel, Frigate United States and vessels to the southward together with the different midshipmen formerly appointed many of whom had not received Warrants, have nearly taken the whole of those formerly received from you.—
The resignations and changes among the inferior Officers of which there are a great many in every Vessel, are so frequent, and the demand for new Warrants and Commissions so sudden, that it often happens, that there is not time to communicate to you, without delaying the Vessels.—On such Occasions I give the Commissions, trusting that you will pardon the liberty I take, for the motive.—
I do not presume to do this with more important appointments, except in cases of indispensable necessity
I have the honor to be.— /  with the highest respect & esteem /  sir Yr. Most Obed Servt

Ben Stoddert.